Filed 11/12/15 Marriage of Armstrong CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re Marriage of BRIAN and MARIA                                    B256039
ALBERTINA ARMSTRONG.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. ED038656)

BRIAN WAYNE ARMSTRONG,

         Appellant,

         v.

MARIA ALBERTINA ARMSTRONG,

         Respondent.




         APPEAL from an order of the Superior Court of Los Angeles County, Dianna
Gould-Saltman, Judge. Affirmed.
         Brian Wayne Armstrong, in pro. per., for Appellant
         Holmes & Holmes and Robert K. Holmes, for Respondent.
                                      ____________________________
       In this second appeal from a postjudgment order following the dissolution of his
marriage to Maria Albertina Armstrong, Brian Wayne Armstrong, representing himself,
contends the family court erred in refusing to modify previous awards of child and
spousal support and to reverse its previous order adopting the referee’s report on support
arrearages, distribution of assets and attorney fees. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       A stipulated judgment dissolving the Armstrongs’ marriage was entered on
April 6, 2012. The judgment required Brian1 to pay Maria certain base levels of child
and spousal support, as well as percentages of his earned income over a fixed amount. In
an order dated January 11, 2013, the court modified the child and spousal support awards
effective December 2012.
       When the parties were unable to agree on the amounts due under the judgment and
subsequent modification, Maria filed a postjudgment request for an award of support
arrears, as well as an award of attorney fees. On April 15, 2013 the trial court appointed
retired Los Angeles Superior Court Judge Richard Montes as a referee. Judge Montes
recommended the trial court find the amount of child and spousal support arrearages
owed by Brian to Maria was $67,977.92; attorney fees of $23,224.27 had been incurred
in the effort to establish and collect arrears, 75 percent of which should be paid by Brian
due to his obstreperous conduct; and the amount of $33,020.72 of the retained escrow
funds should be awarded to Maria with credit to Brian for half that amount. On
December 26, 2013 the court issued a ruling adopting the referee’s proposed rulings with
the exception of the recommendation Brian pay the entire fee of the court reporter, which
the court allocated equally between the parties. As to Brian’s purported request for an
order, the court found he had failed to pay the necessary filing fees and his requests were
therefore not properly before the court. We affirmed the court’s order in a previous
appeal. (See In re Armstrong (June 16, 2015, B254724) [nonpub. opn.] (Armstrong I).)


1
       As is customary in family law matters, we refer to the parties by their first names
for convenience and clarity.

                                             2
       Brian refiled his request for an order modifying the terms of support and rejecting
the referee’s recommended rulings. A hearing was conducted on February 24, 2014. In a
lengthy ruling issued on February 28, 2014 the court identified 18 separate requests for
orders contained in Brian’s filing and rejected each.2 Brian now appeals from the
February 28, 2014 order.




2
        As listed by the court, Brian’s filing sought the following orders: 1) modification
of prior child support order—denied because no substantial change in circumstance;
2) termination of all support arrears and Ostler-Smith orders—denied because the parties
stipulated to method for calculation of additional support; 3) payment of his attorney fees
by Maria—denied because fees were incurred in a proceeding prior to the stipulated
judgment and, as a nonattorney, he was not entitled to recover fees for his representation of
himself; 4) restraint of property held by Maria—denied because all community property
was divided in the stipulated judgment; 5) rejection of the referee’s report—denied because
previously ruled on; 6) rejection of Maria’s September 11, 2013 request for orders—denied
because previously ruled on; 7) a finding Maria owed child support arrears—denied for
lack of evidence; 8) reinforcement of the September 1, 2011 judgment that all arrears had
been satisfied—denied because prior order speaks for itself; 9) sanctioning of Maria’s
counsel for misleading court regarding arrears after September 1, 2011—denied for lack of
evidence; 10) release of funds held in escrow—denied because funds previously released
pursuant to court’s December 26, 2013 order; 11) directing Maria’s counsel to produce the
original version of the signed “final settlement document”—denied because original was
filed with the court; 12) reconsideration of order directing Brian to pay Maria’s fees and
requiring Maria to pay Brian’s fees instead and directing her counsel to refund any fees
paid to him—denied as meritless; 13) sanctioning of Maria for false statements made in her
September 11, 2013 request for orders—denied; 14) quashing of rulings made in a separate
small claims action filed in Alhambra (LASC Case No. 13S00386)—denied for lack of
jurisdiction; 15) termination of spousal support because Maria had not made reasonable
efforts to become self-supporting—denied for lack of evidence; 16) for the court to
compile a list reflecting all cases in which Maria’s counsel (or firm) appeared before either
of the judges assigned to the instant case—denied because the public may search case
records for such information; 17) a ruling in Brian’s favor to prove the court is not biased
against him—denied because rulings are based on evidence and the law, “not . . . for the
purpose of ‘proving’ anything to any litigant”; and 18) termination of a previous order
splitting pension and retirement funds because of delay—denied without comment. The
court also declined to exercise the disentitlement doctrine in favor of Maria because of
Brian’s conduct.

                                             3
                                      CONTENTIONS
       Brian contends, as a result of the court’s bias and the duplicity of Maria’s counsel,
the court misrepresented his contentions and abused its discretion in denying the relief
sought. He asks that the December 26, 2013 order be overturned in its entirety and that
he be found not to owe arrearages of any kind; all wage garnishments be reimbursed in
full; no further support, attorney fees or costs be made payable by him to anyone; all past
attorney fees paid by him to Maria’s counsel be refunded (with penalty and interest of
15 percent); Maria’s counsel and the superior court be ordered to pay $1 million to him
and his children for emotional harm and other damages suffered; no further sums be
charged to Maria who, he believes, was manipulated by her counsel; Maria’s counsel be
barred from practicing in front of the trial judge and both the judge and counsel be
reported to disciplinary agencies; and the referee be prohibited from providing further
services to the court.
                                        DISCUSSION
       1. Principles of Appellate Review
       Notwithstanding the specific contentions listed above, Brian’s appeal manifests his
frustration with the judicial system as he has experienced it throughout this litigation. He
has shouldered the economic burden of the marital dissolution process and asserts he has
exhausted his financial reserves, including funds intended for his retirement and the
education of his children. He blames opposing counsel and the court for these results and
appears to believe this court can reverse or modify the multiple rulings he claims were
made in error.
       To correct this misimpression, we explain our limited role as an appellate court.
“It has long been the general rule and understanding that ‘an appeal reviews the
correctness of a judgment as of the time of its rendition, upon a record of matters which
were before the trial court for its consideration.’ [Citation.] This rule reflects an
‘essential distinction between the trial and the appellate court . . . that it is the province of
the trial court to decide questions of fact and of the appellate court to decide questions of
law.’” (In re Zeth S. (2003) 31 Cal.4th 396, 405.) Our jurisdiction is limited in scope by

                                                4
the timely filing of a notice of appeal identifying the judgment or order from which the
appeal is taken. (See Silverbrand v. County of Los Angeles (2009) 46 Cal.4th 106, 113;
Conservatorship of Edde (2009) 173 Cal.App.4th 883, 889-890.) We are required to
presume the trial court’s judgment or order is correct and must draw all inferences in
favor of the trial court’s decision. (In re Marriage of Arceneaux (1990) 51 Cal.3d 1130,
1133.) “Thus, even if there is no indication of the trial court’s rationale for [its ruling],
the court’s decision will be upheld on appeal if reasonable justification for it can be
found. ‘We uphold judgments if they are correct for any reason, “regardless of the
correctness of the grounds upon which the court reached its conclusion.”’” (Howard v.
Thrifty Drug & Discount Stores (1995) 10 Cal.4th 424, 443.)
       “‘[E]rror must be affirmatively shown. This is not only a general principle of
appellate practice but an ingredient of the constitutional doctrine of reversible error.’”
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) Further, we will not presume
prejudice from an error. It is an appellant’s burden to persuade us that the court erred in
ways that result in a miscarriage of justice. (In re Marriage of Dellaria & Blickman-
Dellaria (2009) 172 Cal.App.4th 196, 204-205; Cal. Const., art. VI, § 13.) Our review is
governed by the appellate record; with rare exception, we are not permitted to consider
new evidence and will not consider facts or contentions not supported by citations to the
record. (See Zeth S., supra, 31 Cal.4th at p. 405; In re S.C. (2006) 138 Cal.App.4th 396,
406-407 [appellate court can deem a contention unsupported by a record citation to be
without foundation and thus forfeited]; Nwosu v. Uba (2004) 122 Cal.App.4th 1229,
1246-1247; Oldenkott v. American Electric, Inc. (1971) 14 Cal.App.3d 198, 207; Cal.
Rules of Court, rule 8.204(a)(1)(C) [“Each brief must . . . [¶] . . . [¶] . . . [s]upport any
reference to a matter in the record by a citation to the volume and page number of the
record where the matter appears”].) Along the same lines, we cannot address issues that
were not properly raised and preserved in the trial court. (See City of San Diego v. D.R.
Horton San Diego Holding Co., Inc. (2005) 126 Cal.App.4th 668, 684-685; Royster v.
Montanez (1982) 134 Cal.App.3d 362, 367.) On appeal, as in the superior court, unsworn



                                                5
statements or argument by counsel or a self-represented litigant are not evidence. (See
Zeth S., at p. 414, fn. 11.)
       Finally, as explained in Armstrong I, while we acknowledge a self-represented
litigant’s understanding of the rules on appeal is, as a practical matter, more limited than
an experienced appellate attorney’s and, whenever possible, will not strictly apply
technical rules of procedure in a manner that deprives litigants of a hearing, we are
required to apply the foregoing principles and substantive rules of law to a self-
represented litigant’s claims on appeal, just as we would to those litigants who are
represented by trained legal counsel. (Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-
985; In re Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814, 830.)
       2. This Court Lacks Jurisdiction To Review Motions To Reconsider Prior
          Court Orders
       Our jurisdiction in this appeal is limited to the order from which the appeal was
taken—the postjudgment order of February 28, 2014 in which the trial court denied the
orders identified above at page 3, footnote 1. While Brian has not cited Code of Civil
Procedure section 1008,3 many of the orders he sought, even as recast on appeal, can only
be construed as requests for reconsideration of previous orders, including the
December 26, 2013 order adopting the referee’s recommendations as to support
arrearages, distribution of escrow proceeds and attorney fees, the subject of Armstrong I.
       Section 1008 generally requires any motion for reconsideration be based “upon
new or different facts, circumstances, or law.” (§ 1008, subds. (a), (b); see Le Francois v.
Goel (2005) 35 Cal.4th 1094, 1098.)4 Section 1008 also applies to all motions seeking


3
       Statutory references are to this code unless otherwise indicated.
4
        Even if new or different facts are provided with the renewed motion, the moving
party must provide the trial court with a satisfactory explanation as to why he or she
failed to produce the evidence at an earlier time. (People v. Safety National Casualty
Corp. (2010) 186 Cal.App.4th 959, 974 [“Facts of which a party seeking reconsideration
was aware at the time of the original ruling are not ‘new or different facts,’ as would
support a trial court’s grant of reconsideration. [Citation.] To merit reconsideration, a
party must also provide a satisfactory reason why it was unable to present its new
evidence at the original hearing.”]; Glade v. Glade (1995) 38 Cal.App.4th 1441, 1457

                                              6
modification of an earlier order: “This section specifies the court’s jurisdiction with
regard to applications for reconsideration of its orders and renewals of previous motions,
and applies to all applications to reconsider any order of a judge or court, or for the
renewal of a previous motion, whether the order deciding the previous matter or motion
is interim or final. No application to reconsider any order or for the renewal of a previous
motion may be considered by any judge or court unless made according to this section.”
(§ 1008, subd. (e).)
       To the extent, therefore, Brian sought orders under section 1008, subdivision (a)
(seeking reconsideration of the December 26, 2013 order), or subdivision (b) (renewal of
previously denied requests for orders), the court found Brian had not provided evidence
of “new or different facts, circumstances, or law,” as each of these subdivisions requires.
Moreover, section 1008, subdivision (g), limits our appellate jurisdiction over motions for
reconsideration: “An order denying a motion for reconsideration made pursuant to
subdivision (a) is not separately appealable. However, if the order that was the subject of
a motion for reconsideration is appealable, the denial of the motion for reconsideration is
reviewable as part of an appeal from that order.” (See also Tate v. Wilburn (2010)
184 Cal.App.4th 150, 160 [motions filed pursuant to section 1008, subdivision (b), like
those filed pursuant to section 1008, subdivision (a), are nonappealable]; Powell v.
County of Orange (2011) 197 Cal.App.4th 1573, 1576 [“an order denying a motion for
reconsideration is not appealable, even when based on new facts or law”].) Based on this
provision, we have no jurisdiction to review the portion of the court’s order denying
Brian’s requests for orders rejecting the referee’s recommendations and Maria’s
September 11, 2013 request for order, as well as the components thereof (support
arrearages, distribution of escrow proceeds and attorney fees) because those rulings were
appealed and decided in Armstrong I.




[“[t]he party seeking reconsideration must provide not just new evidence or different
facts, but a satisfactory explanation for the failure to produce it at an earlier time”].)

                                               7
       3. Brian Failed To Demonstrate the Necessary Changed Circumstances for
          Modification of the Existing Support Order
       Family law courts retain jurisdiction to modify spousal support at any time even if
the parties stipulated to the amount of support. (Fam. Code, § 3651, subds. (a) & (e).)
Like a motion for reconsideration, however, “‘[a] motion for modification of spousal
support may only be granted if there has been a material change of circumstances since the
last order. . . . Absent a change of circumstances, a motion for modification is nothing
more than an impermissible collateral attack on a prior final order.’” (In re Marriage of
Khera and Sameer (2012) 206 Cal.App.4th 1467, 1479, citations omitted; accord, In re
Marriage of West (2007) 152 Cal.App.4th 240, 246.) “‘Appellate review of orders
modifying spousal support is governed by an abuse of discretion standard, and such an
abuse occurs when a court modifies a support order without substantial evidence of a
material change of circumstances.’” (In re Marriage of Dietz (2009) 176 Cal.App.4th 387,
398; accord, West, at p. 246 [“[a] spousal support order is modifiable only upon a material
change of circumstances since the last order”; “[w]here there is no substantial evidence of a
material change of circumstances, an order modifying a support order will be overturned
for abuse of discretion”].)
       The trial court denied Brian’s request for modification of support based on his
failure to show changed circumstances. Brian has failed in his appellate briefs to
demonstrate why this ruling was incorrect as he contends,5 and there is no basis to find


5
       As discussed above and in Armstrong I, the California Rules of Court require
appellants to identify points of law and error; to support them by argument and, if
possible, citation of authority; and to provide specific references to the record in support
of those arguments. (Cal. Rules of Court, rule 8.204(a)(1)(B)-(C).) Absent compliance
with these rules, we have little basis to question the trial court’s exercise of its broad
discretion in a particular matter. (See Denham v. Superior Court, supra, 2 Cal.3d at
p. 564 [cardinal rule of appellate review that judgment or order of trial court is presumed
correct and prejudicial error must be shown]; Maria P. v. Riles (1987) 43 Cal.3d 1281,
1295-1296 [appellant must provide an adequate appellate record demonstrating error];
Lincoln Fountain Villas Homeowners Assn. v. State Farm Fire & Casualty Ins. Co.
(2006) 136 Cal.App.4th 999, 1003-1004, fn. 1 [record is inadequate when it “‘appears to
show any need for speculation or inference in determining whether error occurred’”].) If

                                             8
the court abused its broad discretion on this issue. Brian, of course, remains free to file a
further request for modification, provided he can demonstrate changed circumstances
warranting such modification.
       4. Brian’s Request for an Order Setting Aside the Stipulated Judgment Is
          Untimely
       Brian contends Maria’s counsel committed fraud by appending an unapproved
provision to the stipulated judgment and representing to the court the provision had been
approved by him and his then-counsel. He contends the stipulated judgment should be
set aside or reformed.
       When a litigant has waited longer than six months to seek relief from a family law
judgment, he or she is limited to the specific grounds for relief contained in Family Code
section 2122. (See In re Marriage of Thorne & Raccina (2012) 203 Cal.App.4th 492,
498-499; accord, In re Marriage of Heggie (2002) 99 Cal.App.4th 28, 32.) Family Code
section 2122 provides: “The grounds and time limits for a motion to set aside a
judgment, or any part or parts thereof, are governed by this section and shall be one of the
following: [¶] (a) Actual fraud where the defrauded party was kept in ignorance or in
some other manner, was fraudulently prevented from fully participating in the
proceeding. An action or motion based on fraud shall be brought within one year after
the date on which the complaining party either did discover, or should have discovered,
the fraud. [¶] . . . [¶] (e) As to stipulated or uncontested judgments or that part of a
judgment stipulated to by the parties, mistake, either mutual or unilateral, whether
mistake of law or mistake of fact. An action or motion based on mistake shall be brought
with one year after the date of entry of judgment. . . .”




an inadequate record has been provided, we must affirm the judgment. (Estrada v.
Ramirez (1999) 71 Cal.App.4th 618, 620, fn. 1 [burden is on appellants to provide
adequate record on appeal to demonstrate error; failure to do so precludes an adequate
review and results in affirmance of the trial court’s determination].) The assertions
contained in Brian’s briefs are not evidence, and his failure to properly identify that
evidence for us prevents meaningful review.

                                              9
       Brian’s request for modification based on fraud is untimely: The stipulated
judgment was entered on April 6, 2012. Relief under Family Code section 2122,
subdivision (e), was no longer available to Brian after April 5, 2013. Relief under
subdivision (a) was unavailable one year after the date of Brian’s discovery of the alleged
fraud, which Brian has failed to make clear. Even were we to consider Brian’s fraud
claim, however, the original version of the judgment Brian claims would reveal fraud by
concealment has not been included in the record. Although the superior court file
presumably contains the original version, Brian failed to designate the judgment as part
of the record on appeal. Again, Brian was required to support his contentions with a
complete record and specific citations to that record.
       5. Brian Has Failed To Preserve His Statutory Claim of Judicial Bias, and He
          Did Not Suffer a Deprivation of His Due Process Right to a Fair Trial
       Section 170.1 specifies the statutory bases for disqualifying judges of the superior
courts. Pursuant to section 170.1, subdivision (a)(6), a judge is disqualified if the judge
believes “there is a substantial doubt as to his or her capacity to be impartial” (id.,
subd. (a)(6)(ii)) or “[a] person aware of the facts might reasonably entertain a doubt that
the judge would be able to be impartial” (id., subd. (a)(6)(iii)). Sections 170.3 and 170.4
outline the procedures for determining a motion to disqualify a judge and the effect of the
disqualification.
       Denial of a motion to disqualify a judge is not an appealable order. Section 170.3,
subdivision (d), provides, “The determination of the question of the disqualification of a
judge is not an appealable order and may be reviewed only by a writ of mandate from the
appropriate court of appeal.” (See People v. Brown (1993) 6 Cal.4th 322, 335 [“the
denial of a statutory judicial disqualification motion is not subject to interlocutory appeal;
instead, all litigants who seek to challenge denial of a statutory judicial disqualification
motion are relegated to writ review as described in section 170.3(d)”]; see also People v.
Freeman (2010) 47 Cal.4th 993, 1000 [“‘[u]nder our statutory scheme, a petition for writ
of mandate is the exclusive method of obtaining review of a denial of a judicial
disqualification motion’”]; Roth v. Parker (1997) 57 Cal.App.4th 542, 548 [same].)


                                              10
        Brian did not ask Judge Gould-Saltman to recuse herself under section 170.1. But,
even if we were to construe his request the court rule in his favor to demonstrate its
impartiality after repeated rulings against him as a motion under section 170.1, the only
review available was by petition for writ of mandate. Brian’s failure to pursue writ relief
bars any consideration of that claim.
        Although the ruling on a statutory motion to disqualify a judge is reviewable only
by a writ of mandate, a party may assert on appeal from a final judgment or other
appealable order that the judgment or order is constitutionally invalid because of judicial
bias. (People v. Brown, supra, 6 Cal.4th at p. 335.) “[A] defendant ‘may, and should,
seek to resolve such issues by statutory means . . . .’ [Citation.] [H]owever, . . . a
defendant who raised the claim at trial may always ‘assert on appeal a claim of denial of
the due process right to an impartial judge.’” (People v. Chatman (2006) 38 Cal.4th 344,
363.)
        To establish such a due process violation, actual bias need not be proved; but,
“based on an objective assessment of the circumstances in the particular case, there must
exist ‘“the probability of actual bias on the part of the judge or decisionmaker [that] is too
high to be constitutionally tolerable.”’” (People v. Freeman, supra, 47 Cal.4th at p. 996,
quoting Caperton v. A.T. Massey Coal Co., Inc. (2009) 556 U.S. 868, 877 [129 S.Ct.
2252, 173 L.Ed.2d 1208].) That is, in contrast to section 170.1, subdivision (a)(6)(A)(iii),
which requires disqualification if a person aware of the facts might reasonably entertain a
doubt the judge could be impartial, “consistent with its concern that due process
guarantees an impartial adjudicator, the [United States Supreme Court] has focused on
those circumstances where, even if actual bias is not demonstrated, the probability of bias
on the part of the judge is so great as to become ‘constitutionally intolerable.’”
(Freeman, at p. 1001; see Caperton, at p. 877.) Under this objective standard, “only the
most ‘extreme facts’ would justify judicial disqualification based on the due process
clause.” (Freeman, at p. 996.) The due process clause does not require judicial
disqualification based on the mere appearance of bias. (Id. at pp. 1000, 1006.)



                                              11
       Moreover, a trial court has the “‘inherent . . . discretion to control the proceedings
to ensure the efficacious administration of justice.’” (People v. Gonzalez (2006)
38 Cal.4th 932, 951; see Pen. Code, § 1044.) When an attorney (or, similarly, a self-
represented litigant) engages in improper behavior, such as ignoring the court’s
instructions or asking inappropriate questions, it is within the trial court’s discretion to
reprimand the attorney, even harshly, as the circumstances require. (People v. Snow
(2003) 30 Cal.4th 43, 78.) Mere expressions of opinion by a trial judge based on actual
observation of the witnesses and evidence in the courtroom do not demonstrate a bias.
(Moulton Niguel Water Dist. v. Colombo (2003) 111 Cal.App.4th 1210, 1219-1220.)
And, especially significantly for this case, “a trial court’s numerous rulings against a
party—even when erroneous—do not establish a charge of judicial bias, especially when
they are subject to review.” (People v. Guerra (2006) 37 Cal.4th 1067, 1112; accord,
People v. Farley (2009) 46 Cal.4th 1053, 1110.)
       Based on our review of the record, Brian was not deprived of his constitutional
right to a fair and impartial tribunal. The trial court went to great lengths to ascertain
Brian’s claims and to apply relevant principles of law, while maintaining the orderly and
effective administration of the proceedings. His claims of judicial bias and misconduct
are without merit.
       6. Brian Has Failed To Establish That Sanctions of Maria’s Counsel Were
          Warranted
       Without identifying a statutory basis for such an order, Brian contends the trial
court abused its discretion by declining to impose sanctions on Maria’s counsel for his
misrepresentations of fact and the law and, apparently, also for his purported
manipulation of Maria. Whether this claim is evaluated as a claim for sanctions under
section 128.5 or Family Code section 271, it is meritless.
       Section 128.5, subdivision (a), authorizes any “trial court [to] order a party, the
party’s attorney or both to pay any reasonable expenses, including attorney’s fees,
incurred by another party as a result of bad-faith actions or tactics that are frivolous or
solely intended to cause unnecessary delay.” (See Orange County Dept. of Child Support


                                              12
Services v. Superior Court (2005) 129 Cal.App.4th 798, 804-806 [sanctions award under
§ 128.5 requires finding of subjective bad faith].) “On appeal from a denial of a request
for sanctions pursuant to section 128.5 we presume the order of the trial court is correct,
and the standard of review is abuse of discretion.” (Kurinij v. Hanna & Morton (1997)
55 Cal.App.4th 853, 867; accord, Dolan v. Buena Engineers, Inc. (1994) 24 Cal.App.4th
1500, 1504.)
       Family Code section 271 provides the court in family law proceedings with
authority to order payment of attorney fees and costs in the nature of a sanction to
encourage cooperation and discourage litigation tactics that increase the cost of litigation.
(Fam. Code, § 271, subd. (a).) “Family law litigants who flout that policy [of promoting
settlement of issues and cooperation among counsel and parties] by engaging in conduct
that increases litigation costs are subject to the imposition of attorneys’ fees and costs as
a sanction.” (In re Marriage of Petropoulos (2001) 91 Cal.App.4th 161, 177; see In re
Marriage of Corona (2009) 172 Cal.App.4th 1205, 1225.) An award of fees as a
sanction under this section does not require any showing of need or actual injury. (See
In re Marriage of Feldman (2007) 153 Cal.App.4th 1470, 1478-1479.) We similarly
review a ruling to award or deny sanctions under Family Code section 271 for an abuse
of discretion. (See In re Marriage of Fong (2011) 193 Cal.App.4th 278, 291; Feldman,
at p. 1478.)
       The trial court found no factual basis to impose sanctions on Maria’s counsel.
Principles of appellate review do not permit us to revisit that finding of fact by
reweighing the evidence or evaluating the credibility of witnesses. Moreover, as with his
other claims, Brian has failed to support his argument with detailed citations to the
record. As a result, we necessarily conclude the trial court did not abuse its discretion.




                                              13
                             DISPOSITION
The postjudgment order is affirmed. Maria is to recover her costs on appeal.




                                                PERLUSS, P. J.


We concur:



             ZELON, J.



             SEGAL, J.




                                    14